Citation Nr: 1409288	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-26 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Senior Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The appellant alleges that he had qualified service with the organized military forces of the Government of the Commonwealth of the Philippines during World War II.

This matter is before the Board of Veterans' Appeals  (Board) on appeal of a decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The appellant testified before the undersigned Veterans Law Judge in February 2013.  A transcript of the hearing is of record.


FINDING OF FACT

The National Personnel Records Center (NPRC), the federal agency charged to verify service for a service department, certifies that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active military service as required to establish eligibility for FVEC Fund benefits.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA does not apply in this case because the resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  Additionally, there is no reasonable possibility that any further assistance would aid the appellant in substantiating the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The appellant seeks a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009) (to be codified in Title 38 of the United States Code: Veterans' Benefits).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  The Secretary of VA is to administer the fund consistent with applicable provisions of the Title 38 of the United States Code.

Under Section 1002, an eligible person is any person: (1) who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (2) any person who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (3) any eligible person was discharged or released from service under conditions other than dishonorable.  See 38 C.F.R. § 3.40 (eligibility for VA benefits for certain Philippine service).

For the purpose of establishing evidence of service, the Department of Veterans Affairs may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the evidence submitted does not meet the stated requirements, the Department of Veterans Affairs will request verification of service from the service department.  38 C.F.R. § 3.203(c).  The National Personnel Records Center (NPRC) is the federal agency charged to verify service for a service department.

The findings of the U.S. service department verifying a person's service are binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

The appellant alleges that he served in recognized guerilla unit of the Commonwealth Army of the Philippines that was specifically recognized by the Army Forces, Western Pacific, as being in the service of the Armed Forces of the United States.  He has provided multiple possible periods of service spanning from 1944 to 1947.  As proof of qualifying service, the appellant submitted numerous documents, including a certificate from the "Commonwealth of the Philippines Philippine Army" dated May 1946, a copy of Special Orders No. 47, Extract of Service dated March 20, 1946, a copy of a "Confidential" memorandum from "Headquarters I Military Area (AFP), Camp Ord, Tarlac" dated March 1949, and a copy of a certificate from Philippine Veteran Affairs Office dated May 1985 stating that the appellant is a veteran of World War II/Philippine Revolution who served with D. Co, Bn. USAFIP-NL with the grade/rank of Private.  

The Veteran also submitted an "Individual Reservist's Data Sheet", a copy of a "Report of Physical Examination of Enlisted Personnel Prior to discharge, Release from Active Duty or Retirement", a copy of an "Application for Old Age Pension (Veteran)" filed at the Philippine Veterans Affairs Office and dated in September 1990, a "Veterans Information Sheet" from "Headquarters, Lamut Post Tfugao District, VFP, Lamut, Ifugao (undated), copies of a "Postal Identity Card" and a card from the "Federation of Senior Citizens Associations of the Philippines", a May 2009 letter staying he was given a file number of "30362007", and a photocopy of AGO F-24 in lieu of AGO F-23 from the General Headquarters, Armed Forces of the Philippines, Office of the Adjutant General, Camp General Emilio Aguinaldo, Quezon City, dated in July 2012.

The RO submitted these documents to the NPRC on multiple occasions, and in responses dated in November 2003, July 2013, November 2013 and December 2013, the NPRC reported that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the Service of the United States Armed Forces. 

The appellant presented testimony at a hearing held before the undersigned in February 2013.  During the hearing, he testified that he served from March 1945 to May 1946 in "D Company", 66 Provisional Battalion, 66th Infantry, USAAFFE. 

Based on the evidence of record, the appellant is not legally eligible for the FVEC benefit under the American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5.  The documents submitted by the appellant are not official documents of a U.S. service department, thus they fail to satisfy the requirements of 38 C.F.R. § 3.203(a) as acceptable proof of service.  As the documents were not issued by a U.S. service department, the RO sought verification of service from the NPRC, the federal agency charged to verify service for a service department. 

The NPRC certified in November 2003 and July, November and December 2013 that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The findings of the U.S. service department through the NPRC are binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992). 

The appellant has provided no further evidence or information that would warrant a request for recertification from a U.S. service department, and no further development is needed.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994) (recertification with evidence of erroneous spelling of name); Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (recertification when there is newly received relevant evidence since the negative certification).

The appellant is not legally eligible for the FVEC Fund benefit under the American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5.  As the law is dispositive, the claim must be denied because of the lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


